           Case 3:19-cr-04613-DMS Document 58 Filed 04/09/21 PageID.287 Page 1 of 6
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                    UNITED STATES DISTRICT COURT.                                           " APR ~ 9 21121
                                                                                                         CLEr;,1", -:·--;-::. ~TKICT CO'.,,flT
                                           SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                      ~{UTc"'• "'';-;; 1~X~CAU6f;'>
             UNITED STATES OF AMERICA                                 JUDGMENT IN A CRIM,n.cu.;.
                                                                      (For Revocation of Probation or Supervised Release)
                               V.                                     (For Offenses Committed On or AfterNovem~er 1, 1987)

            ROLANDO ANDRE NEVAREZ (2)                                    Case Number:        19CR4613-DMS

                                                                      Emerson Wheat CJA
                                                                      Defendant's Attorney
REGISTRATION NO.               92100298
•-
THE DEFENDANT:
IZl admitted guilt to violation of allegation(s) No.        I and 3

 D was found guilty in violation of allegation(s) No.
                                                          -------------- after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                   Nature of Violation

               I                    Unlawful use of a controlled substance

              3                     Failure to report as directed



     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 6 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.


                                                                      Date oflmposition of Sentence



                                                                      HON.Dana
                                                                      CHIEF UNITED STATES DISTRICT JUDGE
           Case 3:19-cr-04613-DMS Document 58 Filed 04/09/21 PageID.288 Page 2 of 6
AO 2450 (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                ROLANDO ANDRE NEVAREZ (2)                                                Judgment - Page 2 of 6
CASE NUMBER:              19CR4613-DMS

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 THREE (3) MONTHS.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •   at
                 ---------               AM.              on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                       19CR4613-DMS
               Case 3:19-cr-04613-DMS Document 58 Filed 04/09/21 PageID.289 Page 3 of 6
     AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

     DEFENDANT:                ROLANDO ANDRE NEVAREZ (2)                                                    Judgment - Page 3 of 6
     CASE NUMBER:              19CR4613-DMS

                                                   SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
THIRTY (30) MONTHS.

                                               MANDATORY CONDITIONS
1.    The defendant must not commit another federal, state or local crime.
2.    The defendant must not unlawfully possess a controlled substance.
3.    The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
      controlled substance. The defendant must submit to one drug test within 15 days of release from imprisomnent and at least
      two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
      than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
           • The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
              risk of future substance abuse. (check if applicable)
4.    • The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
      a sentence of restitution. (check if applicable)
5.    [gjThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
      20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
      the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. ( check if
      applicable)
7.    • The defendant must participate in an approved program for domestic violence. (check if applicable)
The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                                 19CR4613-DMS
             Case 3:19-cr-04613-DMS Document 58 Filed 04/09/21 PageID.290 Page 4 of 6
 AO 245D (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

 DEFENDANT:                  ROLANDO ANDRE NEVAREZ (2)                                                              Judgment - Page 4 of 6
 CASE NUMBER:                19CR4613-DMS


                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant's conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisomnent, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least IO days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to fmd full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. lfnotifying the probation officer at least IO days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If tbe defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a fireann, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12. lfthe probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.




                                                                                                                         19CR4613-DMS
         Case 3:19-cr-04613-DMS Document 58 Filed 04/09/21 PageID.291 Page 5 of 6
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:            ROLANDO ANDRE NEVAREZ (2)                                             Judgment - Page 5 of 6
CASE NUMBER:          19CR4613-DMS

                               SPECIAL CONDITIONS OF SUPERVISION

   1. Complete I 00 hours of community service in a program approved by the probation officer.

   2. Not enter or reside in the Republic of Mexico without written permission of the Court or probation
      officer, and comply with both United States and Mexican immigration law requirements.

   3. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

   4. Submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. §
      1030(e)(l)), other electronic communications or data storage devices or media, or office, to a search
      conducted by a United States probation officer. Failure to submit to a search may be grounds for
      revocation of release. The offender must warn any other occupants that the premises may be subject to
      searches pursuant to this condition. An officer may conduct a search pursuant to this condition only
      when reasonable suspicion exists that the offender has violated a condition of his supervision and that
      the areas to be searched contain evidence of this violation. Any search must be conducted at a
      reasonable time and in a reasonable manner.

   5. Participate in a program of drug or alcohol abuse treatment, including urinalysis or sweat patch testing
      and counseling, if directed by the probation officer. Allow for reciprocal release of information between
      the probation officer and the treatment provider. The defendant may be required to contribute to the
      costs of services rendered in an amount to be determined by the probation officer, based on the
      defendant's ability to pay.

   6. Reside in a Residential Reentry Center (RRC) if directed by the probation officer for a period ofup to 120
      days (non-punitive).




                                                                                                19CR4613-DMS
         Case 3:19-cr-04613-DMS Document 58 Filed 04/09/21 PageID.292 Page 6 of 6
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:              ROLANDO ANDRE NEVAREZ (2)                                              Judgment - Page 6 of 6
CASE NUMBER:            19CR4613-DMS



                                                 RESTITUTION

The defendant shall pay restitution in the amount of    $1,500.00             unto the United States of America.

Pay restitution in the amount of$1,500.00 through the Clerk, U.S. District Court. Payment ofrestitution shall
be forthwith. The defendant shall pay the restitution during his supervised release at the rate of $100 per month.
These payment schedules do not foreclose the United States from exercising all legal actions, remedies, and
process available to it to collect the restitution judgment.

Restitution is to be paid to the following victim:

PROFEPA
Procuraduria Federal de Proteccion al Ambiente Camino al Ajusco
No. 200 Colonia Jardines en la Montana
Delegacion Tlapan, CP 14210
Distrito Federal, Mexico

Until restitution has been paid, the defendant shall notify the Clerk of the Court and the United States
Attorney's Office of any change in the defendant's mailing or residence address, no later than thirty (30) days
after the change occurs.

Until restitution is paid in full, defendant shall immediately notify the Forfeiture and Financial Litigation
Section of the United States Attorney's Office of any interest in property worth more than $1,000 that the
defendant obtains, directly or indirectly, including any interest obtained under any other name or entity,
including a trust, partnership or corporation.




                                                                                                   19CR4613-DMS
